IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                   __________________

                      No. 95-40845
                  Conference Calendar
                   __________________


ROBERT JOE McSPADDEN,
                                        Plaintiff-Appellant,

versus

EVERARDO GARCIA; ROBERT J. BANKS,

                                        Defendants-Appellees.


                  - - - - - - - - - -
     Appeal from the United States District Court
          for the Southern District of Texas
                  USDC No. B-95-CV-34
                  - - - - - - - - - -
                     April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*
    Robert McSpadden appeals from the dismissal for lack of
jurisdiction of his civil rights complaint brought pursuant to

U.S.C. § 1983.   McSpadden fails to present any argument that
draws the dismissal into question.   See McSpadden v. Garcia, No

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                      No. 95-40845
                           -2-
B-95-CV-34 (S.D. Tex. Aug. 30, 1995); Fed. R. App. P. 28(a)(6).

Accordingly, McSpadden's appeal is dismissed as frivolous.   5th
Cir. R. 42.2.   We caution McSpadden that any additional frivolo
appeals filed by him or on his behalf will invite the impositio

of sanctions.   To avoid sanctions, McSpadden is further caution
to review any pending appeals to ensure that they do not raise

arguments that are frivolous.
    APPEAL DISMISSED; SANCTIONS WARNING ISSUED.